299 S.W.3d 341 (2009)
In the Interest of: T.A.
No. ED 93291.
Missouri Court of Appeals, Eastern District, Division Two.
December 29, 2009.
Gordon R. Upchurch, Union, MO, for appellant.
Heather R. Cunningham, Union, MO, for Juvenile Office.
Joseph W. Purschke, Union, MO, for Guardian Ad Litem.
Matthew J. Laudano, Jefferson City, MO, for Dept. of Social Service.
*342 Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
L.A. ("Mother") appeals from the trial court's judgment terminating her parental rights to her minor children T.A. and L.A. Mother claims that the evidence was insufficient to support a finding that grounds existed for termination and that termination was in T.A.'s and L.A.'s best interests. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).